Gerald C. Mann                   Abarwrr~   11. TEXAS




    Hon. 0. P. Lockhart                              Opinion No. O-3932
    Chairman
    Board of Insurance Commissioners              Re:      Examiner of Insurance
    Austin, Texas                                          Department may be
                                                           required to give tes-
    Attention:         Mr. Homer Sanderford,               timony.
                       Supervising Examiner
    Dear Sir:
                 Your request     for   an opinion      of this   department reads:
                “The Receiver in the captioned case has peti-
          tioned the Chairman of the Board of Insurance
          Commissioners to allow Mr. A. E. Burns, who con-
          ducted an examination of the Republic Underwriters
          in 1938 to give a deposition   for use in connection
          with the suit pending or to be filed in the courts
          to enforce collections  of assessments made upon the
          Exchange’s former subscribers.
               “1.    Please advise this Department if the
          Chairman of the Board of Insurance Commissioners
          would be permitted to authorize Mr. Burns to give
          a deposition    in this case.
                 “2.Your ,opinion is also sought in connection
          with the question of the Receiver(s   legal right to
          require a deposition   of Mr. Burns in the case re-
          ferred to herein.
                 “In this connection      our attention    is directed
          to Article    4690c, Title   7t;  R.C.S     1925  which is
          entitled    ‘Oath and Bond of’Exami&~s       and   Assistants.’
          Inasmuch as the Receiver proposes to take Mr. Burn’s
          deposition    on September 9 provided he may legally
          do so, your special     atte&on     to this request will
          be appreciated.”
              The captioned case referred              to in the first  paragraph
    of your request is Cause No. 59,771,              styled State of Texas v.
    Republic Underwriters,  et al, pending             on the docket of the 126th
    District Court.   We have ascertained             that the receiver  in such
                .__.




Hon. 0. P. Leckhart,   page 2   (O-3932)


cause has filed an assessment suit     by authority of an order
of the judge of such court, agains 4 the subscribers   of the
underwriters,  the.,sams being Cause Nor 65,369 on the docket
of the 98th District   Court.   It is in this latter case that
the depesition  of Mr'. Burns is desired.
            Article &6$&z of the Revised Civil Statutes of Texas
provides for the o,ath and bond of an examiner of the Insurance
Department.    Hi5 bond and oath is conditioned, among other
things, that:
           II      He will not reveal the condition  of,
     nor E& ~&&rmatlon secured in the course of any
     examination of any corporation,  firm or person
     examined by him, to anycne except the members of
     the Bear&of Insurance Commis
     thorlzed representatives
     s*w                (Unders
           The statute is clear and unambigucus, thus requiring
no construction.    The examiner may be required to testify    in
court a& ta reveal his     rior findings.   It is i,mmateri~&l.that
his tt&&acny is 5ought %   mydeposition,, as the Legi~slature has
seen fit to provide that testimony may be taken by depo5ltion
and use& in lien of ,cral testimony in court.
           Answering your questions ~speciflcally,   the Chairman
of the Board of Insurance Commissioners may authorize the exsm-
iner to give his deposition    in the case here dealt with.   If
such is refused,  the receiver   may proceed under the pertinent
statutes to require the witness to testify.
                                           Yours very truly
                                           ATTORNEY  GENERALOFTRXAS
                                        By /s\ Lloyd plrmstrong
                                       .Lloya Armstrong, Assistant

APPROVEcm 16, 1941
/s/ Grover Sellers
FIRSI! ASSISTANTATTORREYGENFZUL
APPROVED:i33IO~~NC~TTER
BY:          *
 ,,
LAsGGswb